—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered June 18, 1999, convicting her of attempted assault in the second degree (two counts), criminal contempt in the first degree (two counts), and menacing in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally süfficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. O’Brien, J. P., Goldstein, Schmidt and Smith, JJ., concur.